Citation Nr: 0706037	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-12 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of diabetic peripheral neuropathy, right foot, 
currently rated as 10 percent disabling.

2.  Evaluation of diabetic peripheral neuropathy, left foot, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2006.  Transcripts of said 
hearing have been associated with the claims file.  During 
the hearing, the issues were limited to those on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  Furthermore, 
the VCAA requires that VA assist in obtaining relevant 
records when such records have been identified.  See 
38 U.S.C.A. §  5103A.  When the record contains sufficient 
evidence to identify and locate the necessary evidence, the 
VA is required to assist the claimant by requesting the 
evidence directly from the source.  38 C.F.R. § 3.159(c)(1).

At the Travel Board hearing of August 2006 the veteran 
testified that he has been receiving medical treatment for 
his feet every two months for the last few years.  He further 
stated that he is currently suffering from numbness and 
tingling in his legs more on the right than the let, from the 
knees all the way down to his feet.  He also stated that he 
occasionally bangs his feet but does not realize it as he 
does not feel anything due to the numbness in his feet.  The 
Board notes that only VA treatment records through September 
2003 are attached to the claims file.  No VA treatment 
records between September 2003 and the present have been 
requested or attached to the claims file.  The Board is of 
the opinion that these medical records should be obtained in 
accordance with the directives of the VCAA, prior to 
appellate consideration of the veteran's claim.  In addition, 
the veteran has not been afforded a VA examination to 
determine the extent of the peripheral neuropathy of his 
right and left feet.

Accordingly, the case is REMANDED for the following action:

1.  The aoaj should request all 
relevant outpatient treatment medical 
records from September 2003 through the 
preset.  

2.  The veteran should be afforded a VA 
examination to determine the extent of 
the veteran's peripheral neuropathy of 
the right and left feet.  Sensation, 
strength and the presence of trophic 
changes should be identified.  If a 
finding is normal, such should clearly 
be stated in the report.  The claims 
folder should be made available to the 
examiner and should be reviewed by the 
examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



